DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement: 
In independent claim 12, “a variable speed drive device ... configured ... to determine power P
used ...” is recited. The application as originally filed (meaning as filed in the parent application or in this application after new matter was removed to change from a CIP to a continuation) does not describe a corresponding structure with respect to this function.
In independent claim 12, “a control system that controls the speed...”. The application as
originally filed does not describe a corresponding structure with respect to this function.  
In claim 24, “the control system” refers back to the “control system that controls speed…”.  There is no description of a “control system that controls speed…” and which also compares power and conditionally outputs an alert.  There is no corresponding structure that performs this combination of functions.  
In claim 25, “the control system” refers back to the “control system that controls speed…”.  There is no description of a “control system that controls speed…” and which also compares power and conditionally causes reversal of rotation.  There is no corresponding structure that performs this combination of functions.  
In claim 26, “the control system” refers back to the “control system that controls speed…”.  There is no description of a “control system that controls speed…” and which also compares power and conditionally causes intermittent rotation.  There is no corresponding structure that performs this combination of functions.  
In claim 27, “the control system” refers back to the “control system that controls speed…”.  There is no description of a “control system that controls speed…” and which also compares power and conditionally causes rotation for a specified time or until solids are no longer detected.  There is no corresponding structure that performs this combination of functions.  
In claim 28, “the control system” refers back to the “control system that controls speed…”.  There is no description of a “control system that controls speed…” and which also compares power and conditionally stops rotation.  There is no corresponding structure that performs this combination of functions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 12, “a variable speed drive device ... configured ... to determine power P
used ...” is recited. The application as originally filed (meaning as filed in the parent application or in this application after new matter was removed to change from a CIP to a continuation) does not describe a corresponding structure with respect to this function, so the scope of the claim is undefined.
In independent claim 12, “a control system that controls the speed...”. The application as
originally filed does not describe a corresponding structure with respect to this function, so the scope of the claim is undefined. 
In claim 24, “the control system” refers back to the “control system that controls speed…”.  There is no description of a “control system that controls speed…” and which also compares power and conditionally outputs an alert.  There is no corresponding structure that performs this combination of functions, so the scope of the claim is undefined.  
In claim 25, “the control system” refers back to the “control system that controls speed…”.  There is no description of a “control system that controls speed…” and which also compares power and conditionally causes reversal of rotation.  There is no corresponding structure that performs this combination of functions, so the scope of the claim is undefined.  
In claim 26, “the control system” refers back to the “control system that controls speed…”.  There is no description of a “control system that controls speed…” and which also compares power and conditionally causes intermittent rotation.  There is no corresponding structure that performs this combination of functions, so the scope of the claim is undefined.  
In claim 27, “the control system” refers back to the “control system that controls speed…”.  There is no description of a “control system that controls speed…” and which also compares power and conditionally causes rotation for a specified time or until solids are no longer detected.  There is no corresponding structure that performs this combination of functions, so the scope of the claim is undefined.  
In claim 28, “the control system” refers back to the “control system that controls speed…”.  There is no description of a “control system that controls speed…” and which also compares power and conditionally stops rotation.  There is no corresponding structure that performs this combination of functions, so the scope of the claim is undefined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-17 and 20-28 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an algorithm (abstract idea) without significantly more. Although it is not clear what is being claimed as discussed above, to the extent understood the claims recite a computer implemented “receiving”, “determining” and “outputting” algorithm together with well know elements
(impeller, vessel, variable speed drive and speed controller) known in combination from Hall (US
6,332,706), or from Rosinger (US2,350,534), or from Asp (US2,951,689), for example. The abstract idea
is not integrated into a practical application because the results of the “determining” do not feed back
to the operation of the system, they are merely outputted, claims 12-17 and 20-24.  In dependent claims 25-28, there is mention of control beyond mere outputting; however, the control is not based upon the algorithm of the independent claim which involve ratios of power to the cube of speed at two different powers and speeds.    

Response to Arguments
Applicant argues that claim 17 involves feedback; however, the specification discusses people typing speed and other values into a computer keyboard.  While a person could choose to further reduce speed based upon information the computer calculates, the elected invention is not a method and there is no structure corresponding to the feedback applicant is mentioning.  
For claims 25-28, while there is more than just outputting discussed, the feedback is not based upon the algorithm of the independent claim involving the ratios of power to the cube of speed at two different powers and speeds and again there is no corresponding structure described.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774